UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4091


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWIN DONTA SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:15-cr-00299-TDS-1)


Submitted:   August 11, 2016                 Decided:   September 8, 2016


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis C. Allen, Federal Public Defender, Gregory Davis,
Assistant   Federal   Public    Defender,  Winston-Salem,  North
Carolina, for Appellant.     John Mcrae Alsup, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edwin      Donta    Smith      appeals       from    the     district       court’s

judgment revoking his supervised release and sentencing him to

24   months’     imprisonment.        Smith’s       counsel      has   filed     a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but raising as

an   issue      for    review     whether       Smith’s     sentence       is     plainly

unreasonable.         Smith has filed a pro se supplemental brief in

which     he    questions       whether      the     district      court        erred     in

calculating his advisory policy statement range.                       The Government

declined to file a brief.            We affirm.

      This court “will not disturb a district court’s revocation

sentence unless it falls outside the statutory maximum or is

otherwise ‘plainly unreasonable.’”                   United States v. Padgett,

788 F.3d 370, 373 (4th Cir.) (quoting United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006)), cert. denied, 136 S. Ct. 494

(2015).        “When     reviewing     whether       a    revocation      sentence        is

plainly    unreasonable,        we   must    first       determine     whether       it   is

unreasonable at all.”           United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010).         In making such a determination, “we strike

a more deferential appellate posture than we do when reviewing

original       sentences.”        Padgett,         788    F.3d    at   373      (internal

quotation marks omitted).            “Nonetheless, the same procedural and

substantive      considerations       that      guide     our    review    of    original

                                            2
sentences inform our review of revocation sentences as well.”

Id. (internal quotation marks and alteration omitted).

       A    supervised     release    revocation       sentence      is   procedurally

reasonable if the district court has considered the Sentencing

Guidelines’ Chapter Seven advisory policy statement range and

the    18    U.S.C.      § 3553(a)   (2012)      factors      it    is    permitted   to

consider in a supervised release revocation case, see 18 U.S.C.

§ 3583(e) (2012); Crudup, 461 F.3d at 439-40, and has adequately

explained the sentence chosen, although it need not explain the

sentence      in    as    much    detail    as    when       imposing     an   original

sentence.      Thompson, 595 F.3d at 547.               A revocation sentence is

substantively reasonable if the district court states a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                   Crudup, 461 F.3d at 440.

Only if we find a sentence unreasonable must we decide whether

it is “plainly” so.          United States v. Moulden, 478 F.3d 652, 657

(4th Cir. 2007).           A sentence is plainly unreasonable if it is

clearly or obviously unreasonable.                     Id.; Crudup, 461 F.3d at

439.

       Smith’s      24-month      prison    sentence         does   not    exceed     the

applicable       statutory       maximum.        See    18    U.S.C.      §§ 924(a)(2),

3559(a)(3),        3583(e)(3)     (2012).        The    district       court   properly

calculated Smith’s advisory policy statement range at 21 to 24

months’ imprisonment based on the applicable statutory maximum,

                                            3
Smith’s Category VI criminal history, and his Grade B violation

of supervised release resulting from his possession of marijuana

on multiple occasions while on release.                           See United States v.

Wynn, 786 F.3d 339, 341-44 (4th Cir.), cert. denied, 136 S. Ct.

276    (2015);      U.S.       Sentencing    Guidelines          Manual       §§ 7B1.1(a)(2),

(b),    7B1.4(a),          (b)(3)(A),        p.s.      (2015).              The     court       also

considered that range as advisory and considered argument from

counsel and allocution from Smith.                     In rejecting Smith’s request

for    GPS    monitoring          and    home     detention,          the     district         court

considered       the    nature        and   circumstances         of    Smith’s          violative

behavior,     his      history        and   characteristics,            the       need    for    the

revocation       sentence        to     protect      the    public,      and      the     need    to

sanction Smith’s breach of trust, see 18 U.S.C. § 3353(a)(1),

(2)(C);      USSG      ch.      7,    pt.   A,    introductory          cmt.       3(b)     (“[A]t

revocation the [district] court should sanction primarily the

defendant’s breach of trust.”), and explained that these factors

supported the imposition of a sentence at the top of the policy

statement range.

       We conclude that the district court adequately explained

its    rationale       for      imposing     the     24-month         prison      sentence       and

relied on proper considerations in doing so.                            Based on the broad

discretion       that      a    district     court         has   to    revoke       a     term    of

supervised release and impose a prison term up to and including

the    statutory        maximum,         Smith’s      revocation         sentence         is     not

                                                 4
unreasonable.   Therefore, we conclude that his sentence is not

plainly unreasonable.

     In   accordance    with   Anders,   we   also   have   reviewed   the

remainder of the record and Smith’s pro se supplemental brief

and have found no meritorious issues for appeal.             We therefore

affirm the district court’s judgment.         This court requires that

counsel inform Smith, in writing, of the right to petition the

Supreme Court of the United States for further review.           If Smith

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.           Counsel’s

motion must state that a copy thereof was served on Smith.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented    in   the   materials   before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    5